  Case 2:19-cv-09031-JAK-SK Document 62 Filed 07/31/20 Page 1 of 1 Page ID #:985

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV19-09031 JAK (SKx)                                         Date    July 31, 2020
 Title       Wenbin Wei v. Stockbridge Capital Group, LLC, et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Cheryl Wynn                                             Not Reported
                  Deputy Clerk                                    Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                    Not Present                                            Not Present


 Proceedings:           (IN CHAMBERS) ORDER DISMISSING ACTION

                        JS-6: CASE TERMINATED

The May 13, 2020 Order (Dkt. 61), stated that unless an amended complaint was filed by counsel
admitted to practice in this District on or before June 12, 2020, this action would be dismissed. Dkt. 61
at 6. No amended complaint has been filed, and no such counsel has entered an appearance on behalf
of the Plaintiff.

Therefore, this action is DISMISSED WITHOUT PREJUDICE. ADF’s motion for an order to show cause
and to stay discovery (Dkt. 27; Dkt. 28 (duplicate)), is MOOT.

IT IS SO ORDERED.




                                                                                               :

                                                          Initials of Preparer      cw




                                                                                                   Page 1 of 1
